Scott, Judge,
delivered the opinion of the court.
1. Erom the facts in this case, we do not conceive that the principle that a past or executed consideration will not sustain a promise has any thing to do rvith it. Dugan promises to pay Livingston a sum of money, on condition that Livingston will thereafter pay that sum to another. Here the consideration is not past nor executed. Whether it is a valuable consideration is another question. A suit was pending for a slave, and some discussion arose between the parties as to the liability for the expense for medical services and nursing incurred for him. This would seem to place the case on the principle of a compromise of a doubtful right. No damages wore recovered for the detention of the slave. We may presume, therefore, that his services were not of any value. The form of the action instituted by Dugan for the slave asserted his property in him. The plaintiff, Livingston, held him in good faith for a valuable consideration, under a claim of right. A question, therefore, might have been raised as to whether Dugan was not liable- for the medical services. We do not say that he would have been. But it is enough to support this promise, that a question might have been raised in relation to it. The judgment is reversed, and the cause remanded, with the concurrence of the other judges.